 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,              Case No. 19cr1021-JAH
11
                 Plaintiff,
12                                          JUDGMENT ORDER GRANTING
13         v.                               MOTION AND
                                            DISMISSING INFORMATION [Doc. No. 26]
14   JOSE MANUEL MONTERREY,
15
                 Defendant.
16
17
18        Upon joint motion of the parties, and good cause appearing, the Court GRANTS the
19 motion, and DISMISSES the Information, [Doc. No. 10], without prejudice.
20      IT IS SO ORDERED.
21
22
23 DATED: January 13, 2020
24
25                                            HON. JOHN A. HOUSTON
                                              United States District Judge
26
27
28
